Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 3, 4, 9, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Mieger et al. (US 20020157287 A1).
Regarding Claim 1, Mieger discloses:
an automatic connection device 1 allowing connecting and automatically coupling at least one of the electric, pneumatic and/or hydraulic networks of a tool (5 & 6) with at least one of those of a tool holder (2) provided on the free end of the stick (3) of construction or public-works equipment when said tool  is mechanically mounted and assembled on the tool holder (Fig. 1 & Fig. 2 & Fig. 3), this automatic connection device comprising:
a first connection plate (14) provided on the tool (Fig. 1 & Fig. 2 & Fig. 3), comprising at least one electric, pneumatic and/or hydraulic coupler [0060 & 0061 & 0062 & 0063 & 0064 & 0065 & 0066]  accessible from the outside and connected to at least one of the electric, pneumatic and/or hydraulic networks of said tool [0060 & 0061 & 0062 & 0063 & 0064 & 0065 & 0066];
a second connection plate (15) provided on the tool holder (Fig. 1 & Fig. 2 & Fig. 3), comprising at least one electric, pneumatic and/or hydraulic coupler tool (13 & 18) [0060 & 0061 & 0062 & 0063 & 0064 & 0065 & 0066] accessible from the outside and connected to at least one of the electric, pneumatic and/or hydraulic networks of said tool holder tool [0060 & 0061 & 0062 & 0063 & 0064 & 0065 & 0066];
a centering device (29 & 30 & 31 & 46 & 47) provided on the tool holder [0025 & 0026 & 0027 & 0065 & 0077] and/or on the tool [0025 & 0026 & 0027 & 0060 & 0061 & 0062 & 0063 & 0064 & 0065 & 0066 & 0077] such that, when said tool is mechanically mounted and assembled on the tool holder, the first and second connection plates are mutually centered and the couplers thereof are mutually connected, so as to connect at least one of the electric, pneumatic and/or hydraulic networks of the tool to that of the tool holder [0025 & 0026 & 0027 & 0060 & 0061 & 0062 & 0063 & 0064 & 0065 & 0066 & 0077]; characterized in that: wherein:
at least one of the connection plates, called a fixed connection plate, is attached or integral to the tool or the tool holder on which said fixed connection plate is provided so as to be immobile relative thereto [0025 & 0026 & 0027 & 0060 & 0061 & 0062 & 0063 & 0064 & 0065 & 0066 & 0077]; and
the other connection plate, called a movable connection plate, is mounted mobile on the tool  or the tool holder on which said movable connection plate is provided so as to be mobile both in pivoting and sliding relative thereto [0025 & 0026 & 0027 & 0060 & 0061 & 0062 & 0063 & 0064 & 0065 & 0066 & 0077].
Regarding Claim 2, Mieger discloses:
the centering device guides the movement of the movable connection plate relative to the fixed connection plate along a curved trajectory when the tool is mechanically mounted and assembled on the tool holder [0025 & 0026 & 0027 & 0060 & 0061 & 0062 & 0063 & 0064 & 0065 & 0066 & 0077].
Regarding Claim 3, Mieger discloses:
the centering device comprises at least one first guiding element (30) provided on the tool immediately by or on the first connection plate, and at least one second guiding element (31) provided on the tool holder immediately by or on the second connection plate [0025 & 0026 & 0027 & 0060 & 0061 & 0062 & 0063 & 0064 & 0065 & 0066 & 0077].
Regarding Claim 4, Mieger discloses:
two guiding elements (30 & 47) provided on either side of the first connection plate and two other guiding elements (31 & 46) provided on either side of the second connection plate.
Regarding Claim 9, Mieger discloses:
the first connection plate is mounted mobile on the tool whereas the second connection plate is attached or integral to the tool holder (Fig. 10).
Regarding Claim 11, Mieger discloses:
the movable connection plate comprises a base mounted mobile (22 & 39 & 42) on the tool or the tool holder (Fig. 9 & Fig. 10), where this base comprises cutouts each forming a guiding opening (23) and provided on either side of the movable connection plate, and in that wherein said tool or tool holder comprises projecting elements (26 & 27 & 28), where each of these projecting elements is housed sliding in one of the cutouts (Fig. 6).
Regarding Claim 12, Mieger discloses:
each projecting element preferably has the shape of a pair of substantially cylindrical guiding rollers each with a diameter that is substantially equal and slightly less than that of the internal height of the cutouts (Fig. 6).
Regarding Claim 13, Mieger discloses:
when the tool is mounted on the tool holder, the cutouts of the base are located in a plane substantially orthogonal to the longitudinal axis of the stick of the construction or public-works equipment (Fig. 2 & Fig. 3).
Regarding Claim 14, Mieger discloses:
each cutout has an end transversely flared relative to the longitudinal axis of the cutout (Fig. 6), where this flare extends in the direction opposite the tool holder when the tool is mounted on the tool holder (Fig. 6).
Regarding Claim 15, Mieger discloses:
Construction or public-works equipment comprising a stick [0053] equipped with a tool holder carrying a tool, characterized in that it comprises further comprising an automatic connection device (Fig. 3) according to claim 1 [see rejection of Claim 1 above]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mieger et al. (US 20020157287 A1).
Regarding Claim 5, Mieger teaches:
the first or second guiding element is a projecting guiding finger (31 & 46), whereas the other guiding element (30 & 47) is a receiving housing for said guiding finger, provided for housing the guiding finger (Fig. 10).
Mieger does not teach:
a lateral play less than 2 millimeters, preferably less than 1 millimeter and more preferably less than 0.5 millimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a guiding finger and receiving housing for said guiding finger lateral play less than 2 millimeters, preferably less than 1 millimeter and more preferably less than 0.5 millimeter in order to ensure a proper alignment of the energy coupling elements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (referred to in MPEP 2144.05(I))
It would have been obvious matter of design choice to provide a guiding finger and receiving housing for said guiding finger lateral play less than 2 millimeters, preferably less than 1 millimeter and more preferably less than 0.5 millimeter in order to ensure a proper alignment of the energy coupling elements.
Regarding Claim 6, Mieger teaches:
each guiding finger has a free end which narrows to a point shape, followed by a straight median portion extending along the longitudinal axis of the guiding finger and ending in a flared base provided for mounting of the guiding finger on or immediately by the connection plate at which the quidinq finger is provided (Fig. 4 & Fig. 6).
Regarding Claim 7, Mieger teaches:
the tapered free end of each guiding finger comprises an inclined plane directed forward and opposite a straight part extending along the longitudinal axis of the guiding finger (Fig. 6 & Fig. 12).
Regarding Claim 8, Mieger teaches:
each guiding finger is provided on the movable connection plate (Fig. 6).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mieger et al. (US 20020157287 A1) in view of Self et al. (US 20060271263 A1).
Regarding Claim 10, Mieger teaches:
a first connection plate connected to a tool and a second connection plate for connecting to the first connection plate.
Mieger does not teach:
the tool has an identification chip and the tool connecting means comprises a chip reader.
Self teaches:
a construction machine (10) for carrying a tool (16) attachable to the work machine [0021 & 0045 & 0046]
the tool has an identification chip and the tool connecting means comprises a chip reader [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic connection device for connecting a work tool to a construction machine taught by Mieger with the construction machine for carrying a tool attachable to the work machine having a tool which has an identification chip and the tool connecting means comprises a chip reader taught by Self in order to provide a means for identifying the tool to be attached to the work machine in order to provide the operator with a secondary means of identifying the tool to be connected in order to prevent mid-identification and use of the wrong tool.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publication US 20200308802 A1 has been cited by the examiner as pertinent to the applicant’s disclosure because it teaches an energy coupling mechanism for a construction machine tool with an aligning mechanism which relies on a floating plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        



/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652